IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 182 MM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
KARIM HUSEIN WRIGHT,          :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM
      AND NOW, this 23rd day of January, 2015, in response to the Petition for Leave

to File Petition for Allowance of Appeal Nunc Pro Tunc, this matter is REMANDED to

the common pleas court for appointment of new counsel within 30 days of this order.

Newly-appointed counsel is DIRECTED to file a Petition for Allowance of Appeal within

60 days of appointment.



      Justice Stevens notes his dissent and would deny the Petition for Leave to file a

Petition for Allowance of Appeal Nunc Pro Tunc.